         Case 3:20-cv-00712-SB         Document 11       Filed 06/01/20     Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 JOHN PHILIP STIRLING,                                               Case No. 3:20-cv-00712-SB

                       Petitioner,                                                       ORDER

                v.

 BOP, SHERIDAN FDC & STAFF, et al.,

                       Respondents.


SIMON, U.S. District Judge.

       Petitioner John Philip Stirling (“Stirling”), an individual in custody at Sheridan Federal

Correctional Institution (“Sheridan”), brings this habeas corpus action pursuant to

28 U.S.C. § 2241, alleging he is at increased risk of contracting COVID-19 due to various

protocols, or lack thereof, implemented by Sheridan officials.

       On May 1, 2020, the Court appointed the Federal Public Defender to represent Stirling

(ECF No. 4). Despite the appointment of counsel, Stirling moved pro se for a preliminary

injunction (ECF No. 7) on May 11, 2020, arguing for immediate injunctive relief in light of the

imminent threat posed by his exposure to individuals potentially carrying the COVID-19 virus.




PAGE 1 – ORDER
         Case 3:20-cv-00712-SB          Document 11       Filed 06/01/20     Page 2 of 2




       Under Local Rule 83-9(b), a represented party may not appear or act except through his

attorney. Stirling filed his motion pro se despite his representation by counsel, and therefore the

motion is not properly before the Court.

       Accordingly, the Court DENIES Stirling’s Motion for Preliminary Injunction (ECF No.

7). Stirling may renew the motion through counsel, or request that the Court terminate the

appointment of counsel if he prefers to represent himself.

       IT IS SO ORDERED.

       DATED this 1st day of June, 2020.

                                                       /s/ Michael H. Simon
                                                      MICHAEL H. SIMON
                                                      United States District Judge




PAGE 2 – ORDER
